DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on July 06, 2021, which amends claims 1, 9 and 17, and presents arguments, is hereby acknowledged. Claims 1-20 are currently pending and have been examined.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2021 has been entered.
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Regarding limitations of Claims of  the instant case in view of the amended Claims and upon further consideration, a new ground(s) of rejection, necessitated by the amendments is made in view of different interpretation of the previously applied references and new prior art as presented in this Office action. Therefore, Applicant’s arguments are moot.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110237272 A1 (Gorokhov), in view of US 20150139048 A1 (Lou) and in further view of US 20100267408 A1 (Fu) and 20130150106 (Bucknell).
Regarding Claims 1, 9 and 17, Gorokhov teaches:
A server comprising: a communication interface configured to communicate with one or more base stations of a first wireless network, a memory, and an electronic processor communicatively connected to the memory, the electronic processor configured to receive location information of a third-party communication device that is part of a second wireless network that is different from the first wireless network in that the second wireless network does not share communication protocols with the first wireless network, and wherein the third-party communication device has received interference from the one or more base stations of the first wireless network, determine whether the third-party communication device is located within a threshold distance from a base station of the one or more base stations, the threshold distance based on a first interference radius associated with the base station, and output one or more resolution options to resolve interference between the base station and the third-party communication device in response to determining that the third-party communication device is located within the threshold distance from the base station (Gorokhov: Fig. 2, a server structure for collecting CSI/CSQ from various BSs on communication quality (i.e. including interference) in various cells (Figs 3-4), where UEs could be interfered from neighboring BSs (Fig. 4), and a mitigation scheme may be derived through CoMP scheme as in Fig. 5).
Gorokhov does not teaches explicitly on to receive location info. However, Lou teaches (Lou: Figs. 1-3 and [0059]-[0062], UE 102 may have interference from UE 106 operating in different cell towers from UE 102 or directly from an third cell tower, where the interference depends on the distance between UE 102 and UE 106 and/or distance between UE 102 to the 3rd cell tower; and a scheme of location determination and reporting)
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Gorokhov with to receive location info as further taught by Lou. The advantage of doing so is to provide a mechanism on frequency assignment based on measured interference conditions to mitigate interference patterns and improve network efficiency and quality (Lou: Abstract).
Gorokhov does not teaches explicitly on determine whether the third-party communication device is located within a threshold distance from a base station of the one or more base stations, the threshold distance based on a first interference radius associated with the base station. However, Fu teaches (Fu: Fig. 10 and [0039]-[0041], setting various thresholds for interference detection based on UE distance from the interference sources, e.g. US 113,-115, where the distance/radius criteria can be application or device capability dependent). 
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Gorokhov with determine 
Gorokhov does not teach explicitly on a second wireless network that is different from the first wireless network in that the second wireless network does not share communication protocols with the first wireless network. However, Bucknell teaches (Bucknell: Figs. 3, 8-9, intersystem interference among devices between two core networks, where two core networks may use the same or different RANs and/or RATs).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Gorokhov with a second wireless network that is different from the first wireless network in that the second wireless network does not share communication protocols with the first wireless network as further taught by Bucknell. The advantage of doing so is to provide a mechanism to mitigating interference among devices regardless devices are in same communication network or different networks (Bucknell: [0003]-[0018]).
Claims 2-6, 10-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110237272 A1 (Gorokhov), in view of US 20150139048 A1 (Lou) and in further view of US 20100267408 A1 (Fu), 20130150106 (Bucknell) and US 20100267408 A1 (Lee).
Regarding Claims 2 and 10, Gorokhov as modified teaches all elements of Claims 1 and 9 respectively. Gorokhov as modified further teaches:
UE3 could be interfered by multiple BSs).
Gorokhov as modified does not teach explicitly on a resolution option to mitigate interference from multiple BSs. However, Lee teaches (Lee: Figs. 8-9, all neighboring BSs, base stations 2-3, provide respected resource info to a serving the serving base station to schedule its resources to avoid interference from base stations 2-3).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Gorokhov as modified with a resolution option to mitigate interference from multiple BSs as further taught by Lee. The advantage of doing so is to provide a mechanism to coordinate BSs to mitigate inter-cell Interference (Lee: Abstract).
Regarding Claims 3 and 11, Gorokhov as modified teaches all elements of Claims 1-2 and 9-10 respectively. Gorokhov as modified further teaches:
The server of claim 2, wherein the electronic processor is further configured to output a third one or more resolution options to resolve interference between the base station, the second base station, and the third-party communication device in response all neighboring BSs, base stations 2-3, provide respected resource info to a serving the serving base station to schedule its resources to avoid interference from base stations 2-3, where Gorokhov teaches (Figs. 4-5) that BSs share the measurement report, CSI/CQI, through backhaul links and location determination is well-known in the field).
Regarding Claims 4, 12 and 18, Gorokhov as modified teaches all elements of Claims 1, 9 and 17 respectively. Gorokhov as modified further teaches:
The server of claim 1, wherein the electronic processor is further configured to determine whether the third-party communication device is located within a second threshold distance from the base station, the second threshold distance based on a second interference radius associated with the base station that is different than the first interference radius, and output a second one or more resolution options to resolve interference between the base station and the third-party communication device in response to determining that the third-party communication device is located within the second threshold distance from the base station, wherein the second one or more resolution options is different than the one or more resolution options (Gorokhov: Fig. 4, UE3 could be interfered by multiple BSs).
Gorokhov as modified does not teach explicitly on a resolution option to mitigate interference from multiple BSs. However, Lee teaches (Lee: Figs. 8-9, all neighboring BSs, base stations 2-3, provide respected resource info to a serving the serving base station to schedule its resources to avoid interference from base stations 2-3).
Regarding Claims 5, 13 and 19, Gorokhov as modified teaches all elements of Claims 1/4, 9/12 and 17-18 respectively. Gorokhov as modified further teaches:
The server of claim 4, wherein the electronic processor is further configured to determine whether the third-party communication device is located within a third threshold distance from the base station, the third threshold distance based on a third interference radius associated with the base station that is different than the first interference radius and the second interference radius, and output a third one or more resolution options to resolve interference between the base station and the third-party communication device in response to determining that the third-party communication device is located within the third threshold distance from the base station, wherein the third one or more resolution options is different than the one or more resolution options and the second one or more resolution options (Fu: Fig. 10, an UE could be within the first radius, 2nd radius and 3rd radius, where the interference mitigating method could be different depending on application and device capabilities).
Regarding Claims 6, 14 and 20, Gorokhov as modified teaches all elements of Claims 1/4, 9/12 and 17-18 respectively. Gorokhov as modified further teaches:
The server of claim 4, wherein the electronic processor is further configured to determine whether the third-party communication device is located within a third threshold distance from a second base station, the third threshold distance based on a first interference radius associated with the second base station, and output a third one or more resolution options to resolve interference between the base station, the second an UE could be within the first radius, 2nd radius and 3rd radius, where the interference mitigating method could be different depending on application and device capabilities).
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110237272 A1 (Gorokhov), in view of US 20150139048 A1 (Lou) and in further view of US 20100267408 A1 (Fu), 20130150106 (Bucknell) and US 20150156647 A1 (Braun).
Regarding Claims 7 and 15, Gorokhov as modified teaches all elements of Claims 1 and 9 respectively. Gorokhov as modified further teaches:
The server of claim 1, wherein the electronic processor is further configured to request a signal strength of the base station from the base station, request landscape parameters of landscape surrounding the base station, and determine the threshold distance from the first interference radius that is using the landscape parameters (Lou: [0060]-[0061], use signal strength for location estimation).
However, Gorokhov as modified does not teach explicitly on referring to landscape parameters in considering communication conditions. However, Braun teaches (Braun: Fig. 5 and [0037]-[0040], monitoring environmental parameters to determine communication channel interference, e.g. indoor or outdoor, open space or heavily wooded areas etc.)
.
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110237272 A1 (Gorokhov), in view of US 20150139048 A1 (Lou) and in further view of US 20100267408 A1 (Fu), 20130150106 (Bucknell) and US 20140256322 A1 (Zhou).
Regarding Claims 8 and 16, Gorokhov as modified teaches all elements of Claims 1 and 9 respectively. Gorokhov as modified does not teach explicitly on the one or more resolution options includes an option for reducing a signal strength of the base station by a specified amount. However, Zhou teaches:
The server of claim 1, wherein the one or more resolution options includes an option for reducing a signal strength of the base station by a specified amount (Zhou: Fig. 6 and [0063]-[0064], adjusting AP power to mitigate interference).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Gorokhov as modified with the one or more resolution options includes an option for reducing a signal strength of the base station by a specified amount as further taught by Zhou. The advantage of doing so is to provide a mechanism to detect interference and mitigate interference (Zhou: Abstract).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US 20110237272 A1 (Gorokhov), in view of US 20150139048 A1 (Lou) and in further view of US 20100267408 A1 (Fu), 20130150106 (Bucknell) and US 20140050146 A1 (Chrisikos).
Regarding Claim 21, Gorokhov as modified teaches all elements of Claim 1. Gorokhov as modified does not teach explicitly on the third-party communication device is a receive-only communication device. However, Chrisikos teaches: 
The server of claim 1, wherein the third-party communication device is a receive-only communication device (Chrisikos: Figs.11A-B, an interference mitigation among WLANs and GPS receiver).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Gorokhov as modified with the third-party communication device is a receive-only communication device as further taught by Chrisikos. The advantage of doing so is to provide a mechanism to mitigate interference among LET, WIFI and GPS to ensure the quality of the communication (Chrisikos: [0003]-[0010]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571)270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ZHITONG CHEN/
Primary Examiner, Art Unit 2649